Citation Nr: 1601301	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  09-38 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left hip disability, including as secondary to service-connected disability of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran completed a career in the Army, serving on active duty from March 1965 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified at a hearing before the undersigned in January 2015.  A transcript is of record. 

The Board remanded this claim in May 2015 for further development.  It now returns for appellate review. 

The Veteran has submitted claims for increased ratings for service-connected radiculopathy of the left upper and lower extremities, cervical spine disability, bilateral shoulder arthritis, and bilateral knee disabilities in a May 2015 VA Form 21-526EZ.  He also submitted a service connection claim for a "cervical neck condition" in this form.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

An October 2015 report of general information form (VA Form 27-0820) reflects that the Veteran informed the Appeals Management Center (AMC) by telephone that he disagreed with the effective date of service connection and initial evaluations of his bilateral shoulder disabilities assigned in the September 2015 rating decision.  The RO must clarify whether the Veteran wishes to file a notice of disagreement (NOD) with this decision respecting these issues.  See 38 C.F.R. § 19.26(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

While the Board sincerely regrets the delay, the claim for a left hip disability must be remanded again for further development to make an informed decision, and to ensure it is afforded every due consideration.

The September 2015 VA opinion is not sufficient to make an informed decision on this claim.  Therefore, a new opinion is required pursuant to VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In the opinion, the examiner opined that the Veteran did not have a left hip disability related to service or his service-connected low back disability because the Veteran's symptoms were not "typical of a hip condition."  The examiner further observed that hip pain associated with his lumbar spine condition "does not [indicate] a hip condition."  These statements are inconsistent with the fact that the Veteran has been diagnosed with "advanced degenerative joint disease [DJD] of the left hip" in a November 2014 VA X-ray study, as noted in the September 2015 VA examination report itself.  The examiner's opinion seems to be based on a finding that the Veteran does not have a left hip condition, when the evidence clearly shows otherwise.  The Board therefore cannot determine whether this opinion was informed by consideration of the correct facts. 

A new opinion is thus required which specifically addresses whether the left hip DJD was incurred in or aggravated by active service, or is secondary to service-connected disability of the lumbar spine, regardless of whether there may also be symptoms stemming from the lumbar spine pathology. 

The examiner also opined with regard to secondary service connection that it is less likely than not that the Veteran's service-connected back disability aggravated a hip condition because "generally speaking, people with back conditions have decreased activity of the lower extremities and thus [are] protective of the hip."  The examiner must provide an explanation that is more specific to the Veteran, to include a discussion of whether the relative proximity in anatomical locations of the hip and lumbar spine, or an abnormal stance or gait (if any) resulting from the lumbar spine or associated left lower extremity radiculopathy may have caused or aggravated the left hip arthritis.  

Accordingly, the case is REMANDED for the following actions:

1. Return the claims file to the examiner who rendered the September 2015 opinion regarding the left hip DJD for a new opinion.  If an opinion cannot be obtained from this examiner within a reasonable timeframe, the opinion may be provided by a different medical professional.  

The examiner must specifically address the fact that the Veteran has advanced degenerative joint disease of the left hip established by X-ray.  The September 2015 opinion does not account for this fact, but merely states that the Veteran's symptoms were not indicative of a left hip condition, in disregard of the pathology already established.  Although the Veteran may also have pain from the lumbar spine disability that can present as, or be mistaken for, left hip symptoms (as suggested in the September 2015 opinion), the examiner must still address the likelihood that the left hip DJD itself was caused or aggravated by the low back disability. 

If the examiner continues to find that the Veteran's left hip DJD was not caused or aggravated by the service-connected low back disability, the examiner must provide an explanation that is more specific to the Veteran than the general observation that "people with back conditions have decreased activity of the lower extremities and thus [are] protective of the hip."  In this regard, the examiner must discuss the likelihood that the relative proximity of the hip and lumbar spine anatomical locations, an abnormal stance (if any) due to the lumbar spine disability, and/or an abnormal gait (if any) due to the lumbar spine disability and associated left lower extremity radiculopathy, may support causation or aggravation of the left hip DJD by the lumbar spine disability.  The examiner of course should also discuss any other factors deemed relevant to this determination. 

With the above considerations in mind, the examiner must provide the following opinions.  
1) Direct service connection: The likelihood that the Veteran's left hip advanced DJD was incurred in active service. 
2) Secondary service connection (causation): If not directly incurred in service, the likelihood that left hip DJD was caused by the service-connected lumbar spine disability. 
3) Secondary service connection (aggravation): If not caused by the service-connected lumbar spine disability, the likelihood that the left hip DJD was aggravated (i.e. there is additional impairment beyond any established baseline) by the lumbar spine disability. 

Complete explanations must be provided in support of the opinions in accordance with the above discussion.  

2. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

3. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

